Title: From Thomas Jefferson to Ira H. Taylor, 8 March 1824
From: Jefferson, Thomas
To: Taylor, Ira H.,Tidball, B.

Messrs Taylor, Nourse & Tidball Monto Mar. 8. 24.I pray you to accept for yourselves and to communicate to the Franklin literary society of the College which has honored me in the choice of it’s name my thanks for the proof of their respect in naming me a member of their society. I recieve it as an evidence of their good will, the more disinterested as little could be expected from an Octogenery associate. the weight of years, and wane of mind inseparable from that withdraw me from serious applications and leave me nothing to contribute to the rising instns of my country but blessings on their efforts, prayers for their success and exhortations to perseverance. the cultivn of science is an act of religious duty to the author of our being who gave us the talent of superior mind not to be hid under a bushel but to raise us to that eminence of intellect which may prepare us for the future state of blessedness which he destines to those who render themselves worthy of it.with my best wishes accept the assurance of my high respect.Th: J.